Citation Nr: 0635540	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
left hand with reflex sympathetic dystrophy (RSD) and carpal 
tunnel syndrome (CTS).

2.  Entitlement to an increased evaluation for service-
connected residuals of a ganglionectomy of the left wrist, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1980. 

The matters on appeal come to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  Via the 
relevant rating decisions, the RO denied service connection 
for neuropathy of the left hand with RSD and CTS and granted 
an increased rating of 10 percent for the service-connected 
residuals of a ganglionectomy of the left wrist.  Regarding 
the latter issue, although each increase represents a grant 
of benefits, a decision awarding a higher rating, but less 
that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the increased rating matter continues before the Board.

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  The hearing took 
place at the RO.  

In December 2004, the Board remanded the issues on appeal to 
the RO for further procedural and evidentiary development.  

The Board notes that also on appeal was the issue of 
entitlement to service connection for polycystic ovary 
syndrome, to include irregular menses.  By April 2006 rating 
decision, the RO granted service connection for that 
condition.  As the full benefit sought on appeal has been 
granted, this issue is no longer before the Board and will 
not be addressed herein.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Neuropathy of the left hand with RSD and CTS is not shown 
to be related to the veteran's active duty service or to be 
the proximate result of a service-connected disability

2.  Residuals of a left wrist ganglionectomy are manifested 
by no more than a tender scar.


CONCLUSIONS OF LAW

1.  The veteran's claimed neuropathy of the left hand with 
RSD and CTS was not incurred in or as a result of his active 
duty service, and it is not the proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a ganglionectomy of the left wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.118, Diagnostic Code 7805 (in effect prior to 
August 30, 3002), (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of VA 
benefits of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of 
that notice, VA must inform the claimant of the information 
and evidence he or she is expected to provide as well as the 
information and evidence VA will seek to obtain on his or her 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, via October 2002, January 2003, May 2003, 
August 2004, and March 2005 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete her claims and of what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that she felt would support her 
claims.  Pelegrini, supra.  

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  Because the claims 
herein are denied, no disability ratings or effective dates 
will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private and military medical records; the 
Board notes that the veteran has received medical treatment 
at military medical facilities as a dependent spouse.  In 
addition the record contains Social Security Administration 
records and reports of VA medical examinations completed in 
furtherance of the veteran's claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection - Neuropathy of the Left Hand with RSD and 
CTS

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

No complaints or findings relevant to the left wrist were 
apparent on entry into service.  The veteran began to 
complain of left wrist pain in March 1979.  In April 1979, a 
left wrist ganglion was assessed and aspirated.  Surgery was 
recommended in case of recurrence.  The veteran continued to 
complain of left wrist pain but denied a history of trauma, 
and a recurrence was diagnosed.  In August 1979, the veteran 
underwent a ganglionectomy of the left wrist.

On separation in July 1980, the veteran reported, in 
pertinent part, a "tumor, growth, cyst, cancer."  However, 
on objective examination, no disability of the left wrist was 
noted.

On June 1998 VA neurologic examination report, the examiner 
provided a thorough review of the relevant medical history.  
The examiner noted that in 1991, the veteran sustained a 
laceration of the left wrist with transaction of the ulnar 
nerve.  The ulnar nerve was repaired microsurgically.  A 
second left wrist procedure was performed in 1994.  A neuroma 
was identified but not resected.  The examiner observed that 
the veteran's left hand pain was consistent with RSD.  The 
veteran also developed mild CTS.  The examiner stated that 
the veteran's left hand was unusually sensitive to touch, 
which limited the completeness of the examination.  However, 
there was a well healed supple and barely visible scar over 
the volar aspect of the left wrist and a scar on the ulnar 
aspect of the distal forearm.  Radiograms of the left hand 
revealed no abnormalities.  The examiner diagnosed incomplete 
sensory left ulnar nerve neuropathy due to a laceration 
sustained in 1991, left hand RSD secondary to the first 
diagnosis, and CTS.  The examiner commented that because 
available medical records made no reference to CTS before 
1996, it was highly unlikely that the veteran's CTS was due 
to the in-service ganglionectomy.  Rather, the veteran's CTS 
was likely due to prolonged immobilization of the left wrist 
following treatment of the laceration of the ulnar nerve in 
1991.

On July 2002 VA medical examination, the veteran's left wrist 
was normal in appearance.  There was no left hand numbness.  
Rather, the veteran expressed hypersensitivity that limited 
the extent of the examination.  The examiner diagnosed 
status-post successful removal of a left volar wrist ganglion 
cyst, reported median nerve neuropathy as a result of the 
ganglionectomy with the development of symptoms of RSD soon 
after surgery, and severance of the ulnar nerve in 1991 with 
neuroma and sensitivity.  The Board notes that the examiner 
did not have access to the veteran's claims file and relied 
exclusively on a history provided by the veteran in rendering 
diagnoses and opinions.

The veteran was afforded a VA neurologic examination later 
that month.  On examination, the veteran reported symptoms of 
numbness and tingling in the fingers of the left hand and 
pain in the left palm following the in-service 
ganglionectomy.  Objectively, the examiner indicated that 
there was no evidence of edema or discoloration of the left 
hand.  No muscular atrophy was noted.  Complete examination 
of the left upper extremity was not possible, as the veteran 
withdrew from the examiner's touch whether pain was present 
or not.  The examiner noted that the veteran's symptoms far 
outweighed clinical findings on examination.  The examiner 
doubted that there was any substantial primary neurologic 
disease.  Further testing showed mild left ulna neuropathy 
but no RSD.

In an August 2002 addendum to the first July 2002 VA 
examination report, the examiner noted that an X-ray study of 
the left hand and wrist was normal and that neurologic 
studies were normal with the exception of sensory ulnar 
neuropathy.  There was no median neuropathy.

In August 2003, a VA examiner diagnosed status-post left 
wrist ganglionectomy with RSD.  An X-ray study of the left 
hand and wrist revealed no bone or joint abnormalities.  In a 
September 2003 addendum to the initial examination report, 
the examiner indicated that an electromyography (EMG) 
reflected sensory ulnar neuropathy of the left wrist and that 
a bone scan was not diagnostic for RSD.  

On November 2005 VA examination, the examiner indicated that 
because the previous EMG showed only left sensory ulnar 
neuropathy and X-ray study of the left wrist and hand was 
normal, it was unlikely that the veteran's neurologic 
symptomatology was related to the in-service ganglionectomy.

Initially, the Board observes that the most recent evidence 
does not indicate the presence of RSD.  A necessary condition 
for the granting of service connection is the presence of a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (38 U.S.C. § 1131 requires the existence of a 
present disability for VA compensation purposes).  Because 
RSD is not currently shown, service connection for that 
portion of the veteran's claimed disability is denied.  
38 C.F.R. § 3.303.
However, assuming arguendo that the veteran does suffer from 
RSD, as well as the claimed left ulnar neuropathy and CTS, 
service connection must nonetheless be denied.  The evidence 
has consistently shown that left ulnar neuropathy resulted 
from the post-service 1991 injury.  The November 2005 VA 
examiner has explicitly stated the foregoing.  The veteran's 
left wrist CTS has been attributed to immobilization 
following surgery to treat the post-service 1991 injury as 
opposed to the in-service ganglionectomy.  

Regarding RSD, the evidence has been a bit contradictory.  It 
has been attributed to both the in-service injury and to the 
post-service left wrist injury.  The Board concludes that the 
RSD, to the extent that it is present, is unrelated to 
service or to the service-connected left wrist 
ganglionectomy.  38 C.F.R. §§ 3.303, 3.310.  The June 1998 VA 
examiner expressly indicated that the veteran's RSD was due 
to the 1991 ulnar nerve injury.  The first July 2002 examiner 
opined that RSD was due to the left wrist ganglionectomy, but 
such opinion was based solely on a history provided by the 
veteran.  Medical opinions such as this, which are premised 
upon an unsubstantiated account of a claimant, are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  In 
August 2003, the VA examiner spoke of a left wrist 
ganglionectomy with RSD, suggestive a relationship between 
the two, but subsequently noted that diagnostic tests were 
negative for RSD.  

As explained above, service connection cannot be granted 
under any theory of entitlement when there is no present 
disability.  Degmetich, supra.  The only favorable opinion in 
this regard is that of a VA examiner who had no access to the 
claims file, and this opinion is of little probative value.  
See Swann, supra.  Among the examiners who diagnosed RSD, the 
most credible opinion is that of the June 1998 VA examiner 
who reviewed the claims file in rendering his opinion.  Based 
on this opinion, there is no nexus between RSD and service or 
RSD and the service-connected residuals of a ganglionectomy.  
Thus, service connection for RSD cannot be granted either 
directly or secondarily.  38 C.F.R. §§ 3.303, 3.310.

The Board observes that the veteran believes that all of her 
left wrist symptomatology is attributable to service or to 
the service-connected residuals of a left wrist 
ganglionectomy.  However, she is not shown to be competent to 
render medical opinions upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, her 
statements are of limited probative value.  

Finally, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Accordingly, the claim is denied.  

Increased Rating - Residuals of a Left Wrist Ganglionectomy

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of a left wrist 
ganglionectomy have been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 7805.  38 C.F.R. 
§ 4.118.

On July 2002 VA examination, the examiner noted that the left 
hand appeared normal without edema or atrophy.  The examiner 
observed a barely visible scar on the volar wrist crease from 
the in-service ganglionectomy.  There was restricted left 
wrist range of motion with only 53 degrees of dorsiflexion 
versus to 82 degrees on the right and 52 degrees of palmar 
flexion versus 58 degrees on the right.  The examiner 
diagnosed status-post successful removal of a left volar 
wrist ganglion cyst as well as reported median nerve 
neuropathy with the development of symptoms of RSD.  In the 
body of the report, the examiner indicated that a medical 
history was obtained from the veteran and that no records 
were available for review.

On July 2002 VA neurologic examination report, the examiner 
indicated that the symptoms of which the veteran complained 
far outweighed clinical observations.  There was no left hand 
or wrist atrophy or fasciculations.  Left hand strength was 
4/5.  Reflexes were 2+ and symmetrical.  The examiner 
expressed doubt as to the existence of any primary neurologic 
disease.  An EMG did not reveal any median nerve neuropathy.  
Tests also failed to indicate RSD.

In an August 2002 addendum to the first July 2002 examination 
report, the examiner indicated that an X-ray study of the 
left hand and wrist showed normal results.

On August 2003 VA examination, the examiner noted that the 
left wrist grip was weak.  The ganglionectomy scar was three 
inches long, tender, but not inflamed.  The examiner 
diagnosed status-post left wrist ganglionectomy with RSD and 
later noted that radiologic studies did not indicate any bone 
or joint abnormalities or RSD.

On November 2005 examination, the examiner noted that the 
veteran's ganglionectomy scar but did not state whether it 
was tender to touch.  
While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

Prior to August 30, 2002, the criteria under Diagnostic Code 
7803, superficial scars, poorly nourished with repeated 
ulceration, warranted a 10 percent evaluation.  That is the 
maximum allowable evaluation under this diagnostic code.  
Under Diagnostic Code 7804, superficial scars, tender and 
painful on objective demonstration, warranted a 10 percent 
evaluation.  Note: The 10 percent rating under DC 7804 will 
be assigned, when the requirements are met, even though the 
location may be on the tip of the finger or toe, and the 
rating my exceed the amputation value for the limited 
involvement.  Ten percent is also the maximum allowable 
evaluation under this diagnostic code.  Under Diagnostic Code 
7805, other scars were to be rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 
7803-5 (as in effect prior to August 30, 2002).  These are 
the only potentially applicable skin-related diagnostic codes 
in effect prior to August 30, 2002.

The veteran's left wrist symptomatology is perplexing.  At 
her June 2004 hearing, for example, she indicated that she 
could not perform certain functions such as operating a 
vacuum cleaner due to left wrist and hand symptoms.  VA 
examiners, on the other hand, have observed complaints that 
were out of proportion to clinical observations.  In any 
event, the veteran is in receipt of the maximum ratings 
available under Diagnostic Codes 7803 and 7804 (in effect 
prior to August 30, 2002), and would not be entitled to an 
increased rating under their provisions.  Regarding the 
former version of Diagnostic Code 7805, no further 
compensation is warranted because the evidence is silent as 
to any limitation of function attributable to the residual 
ganglionectomy scar.  

Effective August 30, 2002, the criteria under Diagnostic Code 
7801, scars other than on the head, face or neck, that are 
deep or that cause limited motion, warrant a 40 percent 
evaluation for area or areas exceeding 144 square inches (929 
sq.cm.); area or areas exceeding 72 square inches (465 
sq.cm.) warrant a 30 percent evaluation; area or areas 
exceeding 12 square inches (77 sq.cm.) warrant a 20 percent 
evaluation, and area or areas exceeding 6 square inches (39 
sq.cm.) warrant a 10 percent evaluation.  Note (1): Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25.  
Note (2): A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2006).

An evaluation in excess of 10 percent under this provision is 
precluded because the veteran's ganglionectomy scar does not 
exceed 12 square inches.  Indeed, it is three inches in 
length and is limited to the crease of the left wrist.

Under Diagnostic Code 7802, for scars other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion: area or areas of 144 square inches (929 
sq.cm.) or greater warrant a 10 percent evaluation.  Ten 
percent is the maximum allowable evaluation under this 
diagnostic code.  Note (1):  Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk will be separately rated and 
combined in accordance with § 4.25.  Note (2): A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id.  The veteran is already receiving a 10 percent 
evaluation, and no further compensation is warranted under 
this provision.  In any event, it is inapplicable because the 
ganglionectomy scar is not of the size contemplated by this 
diagnostic code.

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  Ten percent is the maximum 
allowable evaluation under this diagnostic code.  Note (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  This provision is inapplicable because the 
veteran's ganglionectomy scar is not shown to be unstable.

Under Diagnostic Code 7804, superficial scars, painful on 
examination, warrant a 10 percent evaluation.  That is the 
maximum allowable evaluation under this diagnostic code.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  Under Diagnostic Code 
7805, other scars are rated on limitation of function of the 
part affected.  Id.  

Under the revised rating criteria, a 10 percent rating is 
applicable under Diagnostic Code 7804 for scars that are 
superficial and painful on examination.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id.  Although the veteran's residuals of a ganglionectomy 
scar are currently rated under Diagnostic Code 7805, no 
further compensation is warranted under Diagnostic Code 7804, 
as she has been assigned, pursuant to the January 2004 
statement of the case, a 10 percent evaluation for her 
service-connected residuals of a ganglionectomy scar based on 
the fact that the scar was tender and painful.  An additional 
10 percent rating under Diagnostic Code 7804 for a painful 
scar, therefore, would amount to prohibited pyramiding.  See 
38 C.F.R. § 4.14 (2006); Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition).

Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118.  The Board observes that an increase under this 
provision is not warranted, as no further left wrist 
limitation of function attributable to the ganglionectomy 
scar has been shown.  

The Board observes that no additional compensation for 
neurologic symptoms would be appropriate, as no disability of 
the median nerve has been shown.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8000-8914 (2006).

As well, compensation under a provision associated with the 
musculoskeletal system would not be appropriate in this case.  
Initially, no muscular residual of a left wrist 
ganglionectomy has been shown.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5103 - 5329 (2006).  Left wrist limitation 
of motion, however, has been demonstrated.  Normal wrist 
range of motion is as follows: dorsiflexion form zero degrees 
to 70 degrees; palmar flexion from zero degrees to 80 
degrees; ulnar deviation from zero degrees to 45 degrees; and 
radial deviation from zero degrees to 20 degrees.  See 38 
C.F.R. § 4.71, Plate I (2006).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, limitation of wrist motion, for both 
major and minor hands, is rated as 10 percent disabling, for 
both palmar flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2006).  Left wrist dorsiflexion is to 
53 degrees, and palmar flexion is to 52 degrees.  Thus, no 
compensation would be warranted under Diagnostic Code 5215.  
The Board notes, in any event, that the veteran's left wrist 
limitation of motion has not been explicitly attributed to 
the left wrist ganglionectomy, and is not necessarily a 
residual thereof.  Indeed, no bone or joint abnormality has 
been shown.

The Board finds no other potentially applicable diagnostic 
codes with which to evaluate the veteran's service-connected 
residuals of a left wrist ganglionectomy.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected residuals of a left wrist ganglionectomy, 
in themselves, have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Accordingly, the appeal is denied.  


ORDER

Service connection for neuropathy of the left hand with 
reflex sympathetic dystrophy and carpal tunnel syndrome is 
denied.  

An increased evaluation for service-connected residuals of a 
ganglionectomy of the left wrist is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


